—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered March 12, 1996, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Satloff, 56 NY2d 745, 746; People v Sutherland, 166 AD2d 732). In any event, contrary to the defendant’s contention, the jury’s verdict was not repugnant as a matter of law since a verdict was rendered only as to one count (see, People v Tucker, 55 NY2d 1, 6). In addition, the defense of justification is inapplicable to the crime of criminal possession of a weapon (see, People v Pons, 68 NY2d 264; People v Almodovar, 62 NY2d 126; People v Cosby, 200 AD2d 682, 683). Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.